Citation Nr: 0323823	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  00-11 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to extension of the veteran's basic 10-year 
period of eligibility for receiving educational assistance 
benefits under Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart


INTRODUCTION

The veteran served on active duty from September 1986 to 
December 1989.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 1999 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
RO denied an extension of the delimiting date for receiving 
educational benefits under Chapter 30, Title 38, United 
States Code.

During the pendency of this appeal, the claims file was 
transferred to the RO in Oakland, California.

In April 2003, the Board remanded this matter for due process 
purposes.  Due process has been accomplished and this case is 
returned to the Board for further consideration.


FINDINGS OF FACT

1.  The veteran served on active duty from September 10, 1986 
to December 11, 1989, and received an honorable discharge.

2.  On March 1991, entitlement to VA education assistance 
benefits under Chapter 30, Title 38, United States Code, was 
granted; the veteran was notified that the delimiting date 
for the use of his VA education benefits was December 13, 
1999.

3.  The veteran has not shown that he was prevented from 
initiating or completing his chosen program of education 
within his eligibility period because of a physical or mental 
disability.


CONCLUSION OF LAW

The criteria for extension of the veteran's basic 10 year 
period of eligibility for receiving educational assistance 
benefits under Chapter 30, December 13, 1999, are not met.  
38 U.S.C.A. §§ 3011(a), 3031(a) (West 2002); 38 C.F.R. §§ 
21.7042(a), 21.7050(a) (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

As noted in the Introduction, the veteran had active military 
service from February 1987 to July 1989.  The veteran's DD 
Form 214 indicates that he was discharged on July 30, 1989.  
There is no evidence of subsequent active service of at least 
90 days in duration.

In March 1991 the veteran was awarded education assistance 
benefits under the Montgomery GI bill.  The benefits began 
effective January 1991 and as of May 31, 1991, his remaining 
entitlement was for 30 months and 4 days if used before his 
delimiting date of December 13, 1999.  

In October 1999 the veteran filed for an extension of the 
dates of entitlement to educational benefits due to his being 
incarcerated from January 1992 to February 1998.  He argued 
in this, and in subsequent written contentions, that his 
incarceration prevented him from being able to utilize VA his 
educational benefits during the period he was entitled to use 
them.  

In his December 1999 notice of disagreement he indicated that 
incarceration was similar to having a disability preventing 
him from furthering his education.  He also suggested that 
his incarceration affected him mentally.  




The veteran did not submit any medical evidence showing 
treatment for any medical disability during the time period 
of eligibility for educational benefits.  He also did not 
submit any evidence of active duty for at least 90 days in 
length after December 11, 1989.  


Criteria

For an individual to be eligible to receive educational 
benefits pursuant to Chapter 30 of Title 38, U.S. Code, 
applicable law and regulations generally require that 
individual to first become a member of the Armed Forces or 
first enter on active duty as a member of the Armed Forces 
after June 30, 1985; to serve at least three years of 
continuous active duty in the Armed Forces, or two years of 
continuous active duty in the case of an individual whose 
initial period of active duty is less than three years; and 
to be discharged from active duty with an honorable 
discharge. 38 U.S.C.A. § 3011(a) (West 2002); 38 C.F.R. § 
21.7042(a).  

If an individual does not meet the above requirements for 
continuous active duty, he or she may still be eligible for 
education benefits if discharged or released from active duty 
for a medical condition which preexisted service on active 
duty and which the VA determines is not service-connected. 38 
U.S.C.A. § 3011(a)(1)(A)(ii)(I); 38 C.F.R. § 
21.7042(a)(5)(ii).

The period during which an individual entitled to educational 
assistance under Chapter 30, Title 38, U.S. Code may use his 
or her entitlement generally expires at the end of the 10- 
year period beginning on the date of such individual's last 
discharge or release from active duty.  38 U.S.C.A. § 3031 
(West 2002); 38 C.F.R. § 21.7050(a) (2002).  


However, in the case of any eligible individual who has been 
prevented, as determined by the Secretary, from pursuing a 
program of education under Chapter 30 within the 10-year 
period prescribed in 38 U.S.C.A. § 3031(a) because such 
individual had not met the nature of discharge requirement of 
Chapter 30 before the nature of such individual's discharge 
or release was changed by appropriate authority, such 10-year 
period shall not run during the period of time that such 
individual was so prevented from pursuing such program of 
education. 38 U.S.C.A. § 3031(b) (West 2002).

Where a veteran becomes eligible for educational assistance 
as the result of a correction of military records under 10 
U.S.C. 1552, or change, correction or modification of a 
discharge or dismissal under 10 U.S.C. 1553, or other 
corrective action by competent military authority, the VA 
will not provide educational assistance later than 10 years 
from the date his or her dismissal or discharge was changed, 
corrected or modified (except as provided in 38 C.F.R. § 
21.7051).

VA must receive a claim for an extended period of eligibility 
provided by 38 C.F.R. § 21.7051 by the later of the following 
dates: (1) One year from the date on which the veteran's 
original period of eligibility ended; or (2) One year from 
the date on which the veteran's physical or mental disability 
no longer prevented him or her from beginning or resuming a 
chosen program of education.  38 C.F.R. § 21.1032(c) (2002).

VA shall grant an extension of the applicable delimiting 
period, as otherwise determined by 38 C.F.R. § 21.7050, 
provided: (1) The veteran applies for an extension within the 
time specified in 38 C.F.R. § 21.1032(c); and (2) The veteran 
was prevented from initiating or completing the chosen 
program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from the veteran's willful misconduct.  
It must be clearly established by medical evidence that such 
a program of education was medically infeasible.  

VA will not consider a veteran who is disabled for a period 
of 30 days or less as having been prevented from initiating 
or completing a chosen program, unless the evidence 
establishes that the veteran was prevented from enrolling or 
reenrolling in the chosen program or was forced to 
discontinue attendance, because of the short disability. 38 
C.F.R. § 21.7051(a) (2002).


Analysis

As noted above, the veteran's DD Form 214 indicates that he 
was discharged on July 30, 1989, and there exists no evidence 
of further active duty for 90 days or more.  Nor is there 
evidence that the discharge date was erroneous.

The veteran's sole basis for an extension of the delimiting 
date for entitlement to educational benefits is that he was 
incarcerated and therefore not able to complete his education 
and utilize the VA benefits within the time limit.  The 
veteran has not alleged, nor is no medical evidence showing 
that he was physically or mentally disabled during this time 
period.  

In view of the facts before it, the Board is without legal 
authority to grant the benefit sought on appeal.  In Sabonis 
v. Brown, 6 Vet. App. 426 (1994), the CAVC held that in cases 
such as this in which the law is dispositive, the claim 
should be denied because of the absence of legal merit.

To the extent that the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), applies 
to a case such as this (where the facts are not in dispute), 
the redefined obligations of VA with respect to the duty to 
notify and assist a claimant have been satisfied.  The Board 
remanded this matter for VCAA compliance in April 2003.  In a 
June 2003 letter the RO notified the appellant of its duty to 
assist pursuant to the Veterans Claims Assistance Act (VCAA).  
This letter also notified the appellant as to what evidence 
it was attempting to obtain and what evidence the appellant 
needed to assist in obtaining. 

The appellant was also provided a Statement of the Case in 
which the RO noted the evidence, stated the applicable law 
and regulations, and explained the basis for denying the 
claim and the type of evidence that would support the claim.

The Board is of the opinion that there is no further duty to 
assist in this case because the evidence on file establishes 
that the claim must be denied as a matter of law.


ORDER

Entitlement to extension of the veteran's basic 10-year 
period of eligibility for receiving educational assistance 
benefits under Chapter 30, Title 38, United States Code is 
denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

